RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3781-14T2
                                                  A-3782-14T2

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

L.P. and M.B.,

     Defendants-Appellants.
______________________________

IN THE MATTER OF
A.B. and H.B., minors.
______________________________

              Argued telephonically October             4,    2017   -
              Decided October 26, 2017

              Before Judges Reisner and Mayer.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Bergen
              County, Docket No. FN-02-0249-14.

              Victor E. Ramos, Assistant Deputy Public
              Defender, argued the cause for appellant L.P.
              (Joseph E. Krakora, Public Defender, attorney;
              Mr. Ramos, of counsel and on the briefs).

              Carol M. Willner, Designated Counsel, argued
              the cause for appellant M.B. (Joseph E.
            Krakora, Public Defender,             attorney;       Ms.
            Willner, on the briefs).

            Ellen L. Buckwalter, Deputy Attorney General,
            argued the cause for respondent (Christopher
            S. Porrino, Attorney General, attorney; Andrea
            M. Silkowitz, Assistant Attorney General, of
            counsel; Ms. Buckwalter, on the brief).

            Todd S. Wilson, Designated Counsel, argued the
            cause for minors (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney for minors;
            Mr. Wilson, on the brief).

PER CURIAM

     Defendants L.P. (mother) and M.B. (father) appeal a September

9, 2014 fact finding order, determining that they abused or

neglected their young children – H.B., age three weeks, and A.B.,

age three years - by using heroin while they were the children's

primary caretakers, thus placing the children at a substantial

risk of harm.    L.P. also appeals a finding that she caused H.B.

harm by using heroin while she was pregnant, causing the baby to

suffer withdrawal symptoms after birth.1

     On   appeal,     defendants   argue   that    there    was    insufficient

credible evidence in the record to support the judge's factual

findings.    L.P. also challenges the admission of the children's

medical     records     as   noncompliant     with     the        certification

requirements under N.J.S.A. 9:6-8.46(a)(3).                She also contends


1
  L.P.'s brief advises us that both parents entered identified
surrenders of their children on April 8, 2015.

                                     2                                  A-3781-14T2
that statements in H.B.'s medical records noting a diagnosis of

withdrawal syndrome were inadmissible hearsay.    Finding no merit

in any of those arguments, we affirm.

      The evidence is straightforward.     On March 20, 2014, the

Division of Child Protection and Permanency (Division) received a

referral from a hospital, after the mother was admitted for post-

partum depression and tested positive for opiates.    At the time,

defendants and their children were residing with the paternal

grandparents.   However, according to Lori Laverty, a Division case

worker, both defendants told Laverty that they were the children's

primary caretakers. They told her that H.B. slept in their bedroom

with them.

     Both parents also admitted to Laverty that they used heroin.

In fact, the father told Laverty that he injected heroin on a

daily basis to avoid having withdrawal symptoms.          The mother

admitted snorting heroin before being hospitalized and injecting

heroin the night she was released, but she denied taking drugs

while she was pregnant.   She later admitted to a substance abuse

evaluator that she used heroin "daily" in the weeks after giving

birth.   Both parents also admitted to using marijuana.

     Both parents submitted to drug screening the day after the

Division referral and both tested positive for opiates.          They

tested positive again in April, May and June 2014.    Both parents

                                 3                           A-3781-14T2
were medically evaluated for drug treatment and were found to be

in need of inpatient detoxification programs.            As of the date of

the   fact    finding   hearing,    the   mother   had   failed   to    attend

treatment; the father attended a program but left before completing

it.

      Laverty explained the Division's concern that a parent under

the influence of heroin could have impaired judgment and impaired

ability to keep the children safe.          There was also evidence that

both parents were under the influence of drugs during a supervised

visit with their children on June 4, 2014.           The assistant family

service      worker   supervising   the   visit    observed   them     "acting

strangely, speaking slowly and just having unusual behavior." Both

parents were tested for drugs later that day, and both tested

positive for opiates.       Neither parent testified or presented any

other witnesses or evidence at the fact finding hearing.

      In an oral opinion issued on September 9, 2014, the trial

judge found that the Division proved

              by a preponderance of the evidence that by
              virtue of their active drug use the parents,
              who were the primary caretakers for the
              children while abusing drugs, placed their
              children at substantial risk of harm making
              them abused and neglected as defined in . . .
              N.J.S.A. 9:6-8.21(c).

In making those findings, the judge credited the testimony of the

Division's witnesses.       She also relied on H.B.'s medical records

                                      4                                A-3781-14T2
which she found reflected his "history of withdrawal syndrome

secondary to intrauterine drug exposure.       That he was addicted to

heroin and went through withdrawal."          The judge reasoned that

caring for "very young children" while actively using heroin posed

significant risks to the children, including the risk that the

parents "might overdose while caring for their children," and that

the heroin use might impair the parents' judgment and make them

"unable to properly respond in the event of an emergency."           The

judge also concluded that H.B.'s suffering withdrawal symptoms,

due to intrauterine drug addiction, constituted actual harm.

     On this appeal, we owe particular deference to the trial

judge's credibility determinations, and we will not disturb her

factual findings so long as they are supported by substantial

credible evidence.   See N.J. Div. of Youth & Family Servs. v.

R.G., 217 N.J. 527, 552 (2014).    We review the judge's evidentiary

rulings for abuse of discretion.       N.J. Div. of Child Prot. & Perm.

v. B.O., 438 N.J. Super. 373, 385-86 (App. Div. 2014).       We engage

in de novo review of the trial judge's legal interpretations.

R.G., supra, 217 N.J. at 552.

     After reviewing the record of the September 4, 2014 fact

finding hearing, we conclude that there is substantial credible

evidence to support the trial judge's finding, by a preponderance,

that defendants were under the influence of heroin while acting

                                   5                            A-3781-14T2
as their young children's primary caretakers.                       We have previously

recognized that "[p]arents who use illegal drugs when caring for

an infant expose that baby to many dangers due to their impaired

judgment."      B.O., supra, 438 N.J. Super. at 385.                  Likewise, there

was   medical    evidence    that     the        baby    suffered     from    withdrawal

symptoms, due to intrauterine drug exposure.                         That evidence in

turn was sufficient to support the finding that L.P. caused H.B.

harm by ingesting heroin while she was pregnant.                          See N.J. Dep't

of Children & Families v. A.L., 213 N.J. 1, 22-23 (2013).

      Contrary to L.P.'s argument, the children's medical records

were properly authenticated by a certification and a delegation

of    authority,     in    compliance            with     N.J.S.A.    9:6-8.46(a)(3).

Although   the     trial   court      held       a   thorough   pre-trial         evidence

conference just prior to the hearing, defendants did not raise any

other objection to the admission of the records in evidence.                              In

particular,      they     made   no    timely           objection    to     the    court's

consideration of included diagnoses.                    See N.J.R.E. 808.2        Instead,

they waited until after the hearing was over and the attorneys

were giving their closing arguments before raising the issue.                             We

conclude the issue was not properly preserved for purposes of



2
  The Division put defendants on notice, more than a month before
the hearing, that it intended to rely on the documents to support
the diagnosis of withdrawal syndrome.

                                             6                                     A-3781-14T2
appeal.   See N.J. Div. of Youth & Family Servs. v. M.C., III, 201

N.J.   328, 339-42 (2010).     However, even if we consider the issue,

we find no abuse of the trial judge's discretion in admitting the

evidence.

       Defendants'    remaining   appellate     contentions   are    without

sufficient    merit    to   warrant   further   discussion.         R.     2:11-

3(e)(1)(E).

       Affirmed.




                                      7                                  A-3781-14T2